DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Abstract, “The present disclosure relates to data acquisition, and in particular to thin film connectors between a lead assembly and a data acquisition system. Particularly, aspects of the present disclosure are directed to a connector that includes a button having a housing and conductive pins extending from a proximal end of the housing through a base plate into a cavity on a distal end of the housing. The connector further includes a thin-film adapter having: (i) a supporting structure, (ii) bond pads formed on the supporting structure, (iii) a cable having conductive traces electrically connected to the bond pads, and (iv) feedthroughs that pass through the supporting structure and are electrically connected with the bond pads. Each conductive pin extends through a feedthrough, and each conductive pin is in electrical connection with one or more conductive traces via each bond pad” should apparently be changed to -- a thin film connectors between a lead assembly and a data acquisition system comprising a connector that includes a button having a housing and conductive pins extending from a proximal end of the housing through a base plate into a cavity on a distal end of the housing. The connector further includes a thin-film adapter having: (i) a supporting structure, (ii) bond pads formed on the supporting structure, (iii) a cable having conductive traces electrically connected to the bond pads, and (iv) feedthroughs that pass through the supporting structure and are electrically connected with the bond pads. Each conductive pin extends through a feedthrough, and each conductive pin is in electrical connection with one or more conductive traces via each bond pad--. Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,892,573, hereafter ’573. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Differing terminology used for some of the parts, such as a first supporting structure and a second supporting structure; electrodes and conductive connectors of instant application are equivalent to supporting structure, bond pads and conductive pins respectively of US patent.
Claim 1 of an instant application is broader than claim 1 of the US patent, as claim 1 of an instant application discloses all the claimed limitations except for “a plurality of feedthroughs that pass through the plurality of bond pads and the main body, wherein each conductive pin of the plurality of conductive pins extends through a feedthrough of the plurality of feedthroughs” of claim 1 of US Patent.
Claim 2 of the instant application is equivalent to claim 1, lines 3-5 of claim 1 of US patent.
Claim 3 of the instant application is equivalent to claim 1, lines 5-7 of claim 1 of US patent.
Claim 4 of the instant application is equivalent to claim 1, lines 11-14 of claim 1 of US patent.
Claim 5 of the instant application is equivalent to claim 6 of US patent.
Claims 6-8 of the instant application are equivalent to claims 2-4 of US patent.
Claims 9-11 of the instant application are equivalent to claims 8-10 of US patent.
The claimed structural limitations of claim 12 of instant application is equivalent to the claimed limitations claimed in claims 1-20, except for its used in (for) a data acquisition system comprising a measurement and control device. It is to be noted that an electronic module is equivalent to a thin-film lead assembly comprising a structural limitations as discussed above. It would have been obvious to use a thin film assembly as an electronic module of a measurement and control device of data acquisition system in order to carry, process and control the device, which connected to system.
It is also to be noted that claims 1-12 of instant applications are equivalent to claims 11-20 also.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831